Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 

In Claim 1, Line 8:
and independent of a form of a [[the]] fuselage thereof,

In Claim 1, the last paragraph is amended:
wherein the module comprises an arc-shaped top edge transverse to a plane extending along a central longitudinal axis of each aircraft and an arc-shaped bottom edge transverse to the plane extending along the [[a]] central longitudinal axis each aircraft, wherein a length of the arc-shaped top edge is greater than a length of the arc-shaped bottom edge.

In Claim 7, the last paragraph is amended:
wherein the module comprises an arc-shaped top edge transverse to a plane extending along a central longitudinal axis of each aircraft and an arc-shaped bottom edge transverse to the plane extending along the [[a]] central longitudinal axis each aircraft, wherein a length of the arc-shaped top edge is greater than a length of the arc-shaped bottom edge.


Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the prior art of Friend shows a windshield module that can be used on different aircraft, however the curved top and bottom edges do not specify a curved length. The curve lengths appear to be the same or the opposite relative length of what applicant has claimed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN M O'HARA whose telephone number is (571)270-5224. The examiner can normally be reached Monday - Friday, 9AM - 5PM eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joshua D Huson can be reached on (571)270-5301. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRIAN M O'HARA/Primary Examiner, Art Unit 3642